     FillCase
          in this 16-49155         Doc the
                  information to identify 27case:
                                               Filed             01/21/21 Entered 01/21/21 18:38:00                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              GLENNA RUTH HELMS


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          16-49155




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    HOME POINT FINANCIAL CORP                                               8

 Last 4 digits of any number you use to identify the debtor's account                         5   2   6   0

 Property Address:                              7111 BECKER RD
                                                ST LOUIS, MO 63129-5680




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $        212.02

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $        212.02

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $           -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $           -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $           -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $           -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $        212.02



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-49155               Doc 27   Filed 01/21/21 Entered 01/21/21 18:38:00                                   Main Document
                                                      Pg 2 of 4


Debtor 1     GLENNA RUTH HELMS                                                Case number   (if known)   16-49155
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    01/21/2021


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 16-49155         Doc 27     Filed 01/21/21 Entered 01/21/21 18:38:00                                   Main Document
                                                  Pg 3 of 4


Debtor 1     GLENNA RUTH HELMS                                            Case number   (if known)   16-49155
             Name




History Of Payments
Part 2 - b
Claim ID Name                     Creditor Type              Date         Check #   Posting Description                 Amount
3        STONEGATE MORTGAGE CORP  Mortgage Arrearage         04/29/2017   2004227   Principal Paid                        17.68
3        STONEGATE MORTGAGE CORP  Mortgage Arrearage         05/31/2017   2006604   Principal Paid                         3.63
3        STONEGATE MORTGAGE CORP  Mortgage Arrearage         06/30/2017   2008962   Principal Paid                         3.63
3        HOME POINT FINANCIAL CORPMortgage Arrearage         08/31/2017   2012684   Principal Paid                         5.61
3        HOME POINT FINANCIAL CORPMortgage Arrearage         09/30/2017   2014974   Principal Paid                         4.41
3        HOME POINT FINANCIAL CORPMortgage Arrearage         10/31/2017   2017211   Principal Paid                         3.99
3        HOME POINT FINANCIAL CORPMortgage Arrearage         11/30/2017   2019500   Principal Paid                         5.46
3        HOME POINT FINANCIAL CORPMortgage Arrearage         12/30/2017   2021805   Principal Paid                         3.15
3        HOME POINT FINANCIAL CORPMortgage Arrearage         01/31/2018   2023986   Principal Paid                         5.01
3        HOME POINT FINANCIAL CORPMortgage Arrearage         02/28/2018   2026176   Principal Paid                         5.21
3        HOME POINT FINANCIAL CORPMortgage Arrearage         03/31/2018   2028435   Principal Paid                         5.33
3        HOME POINT FINANCIAL CORPMortgage Arrearage         04/30/2018   2030683   Principal Paid                         5.40
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/31/2018   2032893   Principal Paid                         5.44
3        HOME POINT FINANCIAL CORPMortgage Arrearage         06/30/2018   2035102   Principal Paid                         5.47
3        HOME POINT FINANCIAL CORPMortgage Arrearage         07/31/2018   2037269   Principal Paid                         4.56
3        HOME POINT FINANCIAL CORPMortgage Arrearage         08/31/2018   2039494   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         09/29/2018   2041616   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         10/31/2018   2043740   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         11/30/2018   2046478   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         12/28/2018   2048654   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         01/31/2019   2050717   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         02/28/2019   2052797   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         03/26/2019   2052797   Cancelled Check To Creditor/Principal -4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         03/30/2019   2054882   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         04/30/2019   2056995   Principal Paid                         8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal -8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal 8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   2056995   Cancelled Check To Creditor/Principal -8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/13/2019   0500796   Manual Check To Creditor/Principal     8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/28/2019   0500796   Cancelled Check To Creditor/Principal -8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/28/2019   0500808   Manual Check To Creditor/Principal     8.84
3        HOME POINT FINANCIAL CORPMortgage Arrearage         05/31/2019   2059167   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         06/29/2019   2061334   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         07/31/2019   2063495   Principal Paid                         4.42
3        HOME POINT FINANCIAL CORPMortgage Arrearage         08/31/2019   2065616   Principal Paid                        75.00
                                                                                          Total for Part 2 - b:          212.02




Form 4100N                                   Notice of Final Cure Payment                                                  page 3
    Case 16-49155         Doc 27   Filed 01/21/21 Entered 01/21/21 18:38:00                                 Main Document
                                                Pg 4 of 4


Debtor 1     GLENNA RUTH HELMS                                        Case number   (if known)   16-49155
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     January 21, 2021, with the United States Bankruptcy Court, and has been served on the parties in
     interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
     List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on January 21, 2021.

                                                          HOME POINT FINANCIAL CORP
     GLENNA RUTH HELMS                                    11511 LUNA RD
     7111 BECKER RD                                       STE 300
     SAINT LOUIS, MO 63129-5680                           FARMERS BRANCH, TX 75234

     SOTTILE & BARILE LLC
     394 WARDS CORNER RD
     STE 180
     LOVELAND, OH 45140
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                                page 4
